
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5


EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of February 21, 2005
between 1-800 CONTACTS, INC., a Delaware corporation (the "Company"), and John
R. Murray (the "Executive"). This Agreement shall be deemed to be effective as
of February 21, 2005 (the "Effective Date").

        In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        1.    Employment.    The Company shall employ Executive, and Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement, for the period beginning on the Effective Date and
ending as provided in paragraph 4 hereof (the "Employment Period").

        2.    Position and Duties.    

(a)During the Employment Period Executive shall serve as Chief Information
Officer for the Company and shall have the normal duties, responsibilities and
authority of such position.

(b)Executive shall report to the Company's President and such other persons as
the board of directors ("the Board") may direct from time to time, and Executive
shall devote his best efforts and his full business time and attention (except
for permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its Subsidiaries (as
hereinafter defined). Executive shall perform his duties and responsibilities to
the best of his abilities in a diligent, trustworthy, businesslike and efficient
manner.

(c)For purposes of this Agreement, "Subsidiaries" shall mean any corporation of
which the securities having a majority of the voting power in electing directors
are, at the times of determination, owned by the Company, directly or through
one or more Subsidiaries.

        3.    Base Salary and Benefits.    

(a)During the first year of the Employment Period, Executive's base salary shall
be $180,000 per annum (the "Base Salary"), which salary shall be payable in
regular installments in accordance with the Company's general payroll practices
and shall be subject to customary withholding. Thereafter, the Base Salary shall
be such higher rate as the Board may designate from time to time. As used in
this Agreement, the term "Base Salary" shall be deemed to include any such
increases as may be designated from time to time by corporate management. During
the Employment Period, Executive shall be entitled to participate in all of the
Company's employee benefit programs for which management employees of the
Company and its Subsidiaries are generally eligible (including the Company's
stock option program).

(b)In addition to the Base Salary, the Board will award an annual bonus of up to
60% of the Executive's Base Salary to Executive following the end of each fiscal
year during the Employment Period upon the Company achieving certain operating
targets as determined by the Board at the beginning of each fiscal year during
the Employment Period. In addition to the Base Salary and any bonuses payable to
Executive pursuant to this paragraph, Executive shall be entitled to the
following benefits during the Employment Period:

(i)10,000 restricted shares as an initial grant. These shares shall vest
20 percent over five years. Share price will be $.01. Additional 5,000 shares to
be granted upon

--------------------------------------------------------------------------------



successful completion of one year of employment with Company. These shares will
also vest 20 percent each year over five years. In the event of a change of
control, vesting will change from five years so that any remaining unvested
shares will vest over the two years following the closing of the transaction. In
the event of a change of control with a subsequent termination due to the change
in control (a double trigger), except for Cause, vesting will be immediate. see
Exhibit A; and

(ii)A maximum of four weeks vacation each year (20 working days) with salary in
addition to holidays, subject to additional vacation time either upon executive
approval or according to the Company vacation policy; and

(iii)Reimbursement for travel, entertainment and other business expenses
reasonably incurred by Executive; and

(iv)Paid Life insurance (1 times Annual Salary) (Supplemental Life available);
and

(v)Paid medical coverage for self, spouse and dependents; and

(vi)Dental and Vision coverage available; and

(vii)Paid LTD; and

(viii)401(k)—Company will match 50% up to 6% deferral—eligibility after six
months of employment; and

(ix)$400 per month house cleaning allowance (must be used for house cleaning).


        4.    Termination.    

(a)The Employment Period shall continue until earlier of (i) the fourth
anniversary of the Effective Date (the "Expiration Date") or (ii) Executive's
resignation, death or disability or other incapacity (as determined by the Board
in its good faith judgment) or until the Board determines in its good faith
judgment that termination of Executive's employment is in the best interests of
the Company. Notwithstanding the foregoing, the Employment Period shall be
automatically extended for an additional year unless either the Company or the
Executive delivers written notice to the other within 60 days of the Expiration
Date of its or his intention not to extend the Employment Period. In the event
of Executive's resignation of employment for any reason, (other than a breach by
the Company of paragraph 2(a)) or termination for Cause (as defined herein),
Executive shall not be entitled to receive his Base Salary or any fringe
benefits for any period after the termination of the Employment Period. Upon any
other termination of the Employment Period, Executive shall be entitled to
receive (i) his Base Salary and health benefits for a period of 12 months
thereafter, and (ii) following the end of the fiscal year in which Executive's
employment would have been entitled if he remained employed by the Company or
its Subsidiaries for the entire fiscal year (the "Bonus Amount"), (A) 50% of the
Bonus Amount if such termination occurs in the first six months of such fiscal
year or (B) 100% of the Bonus Amount if such termination occurs in the second
six months of such fiscal year.

(b)For purposes of this Agreement, "Cause" shall mean (i) the willful and
continued failure by Executive to perform his duties of the position set forth
herein or his continued failure to perform duties reasonably requested or
reasonably prescribed by the Board, (ii) the engaging by Executive in conduct
which is materially monetarily injurious to the Company or any of its
Subsidiaries, (iii) gross negligence or willful misconduct by Executive in the
performance of his duties which results in, or causes, material monetary harm to
the Company or any of its Subsidiaries, or (iv) Executive's commission of a
felony or other

2

--------------------------------------------------------------------------------



civil or criminal offense involving moral turpitude. In the case of (i),
(ii) and (iii) above, finding of Cause for termination shall be made only after
reasonable notice to Executive and an opportunity for Executive, together with
counsel (if requested by executive), to be heard before the Board.

        5.    Confidential Information.    Executive acknowledges that the
information, observations, data, strategic and development plans, financial
condition, business plans, co-developer identities, business records, customer
lists, clients and suppliers, project records, market reports, employee lists
and business manuals, policies and procedures, information relating to
processes, technologies of theory and all other information which may be
disclosed or obtained by Executive while employed by the Company and its
Subsidiaries concerning the business or affairs of the Company or any other
Subsidiary ("Confidential Information") are the property of the Company or such
Subsidiary. Therefore, Executive agrees that he shall not disclose to any
unauthorized person or use for his own purposes any Confidential Information
without the prior written consent of the Board, unless and to the extent that
the aforementioned matters become generally known to and available for use by
the public other than as a result of Executive's acts or omissions. Executive
shall deliver to the Company at the termination of the Employment Period, or at
any other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies or reproductions thereof) relating to the Confidential Information,
Work Product (as defined below) or the business of the Company or any Subsidiary
which he may then possess or have under his control.

        6.    Inventions and Patents.    In accordance with UCA §34-39-1 et.
seq., Executive acknowledges that any invention or part thereof conceived,
developed, reduced to practice, or created by Executive which is:

(a)conceived, developed, reduced to practice, or created by Executive:

(i)within the scope of his employment;

(ii)on Company's or its Subsidiaries' time; or

(iii)with the aid, assistance, or use of any of Company's or its Subsidiaries'
property, equipment, facilities, supplies, resources, or intellectual property;

(b)the result of any work, services, or duties performed by Executive for
Company or its Subsidiaries;

(c)related to the industry or trade of the Company or its Subsidiaries; or

(d)related to the current or demonstrably anticipated business, research, or
development of the Company or its Subsidiaries is an ("Employment invention")
and belongs to the Company or such Subsidiary.

(e)("Intellectual property") means any and all patents, trade secrets, know-how,
technology, confidential information, ideas, copyrights, trademarks, and service
marks and any and all rights, applications, and registrations relating to them.

(f)Executive shall promptly disclose such Employment invention to the Board and
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).

        7.    Non-Compete, Non-Solicitation.    

(a)In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that in the course of his employment with the
Company he shall

3

--------------------------------------------------------------------------------



become familiar with the Company's trade secrets and with other Confidential
Information concerning the Company and its Subsidiaries and that his services
shall be of special, unique and extraordinary value to the Company and its
Subsidiaries. Therefore, Executive agrees that, during the Employment Period and
for two years thereafter (the "Noncompete Period"), he shall not without the
express written consent of the Company, directly or indirectly own any interest
in, manage, control, participate in, consult with, advise, render services for,
or in any manner engage in any activity competing with the businesses of the
Company or its Subsidiaries within any geographical area in which the Company or
its Subsidiaries engage or plan to engage in such businesses as of the date of
the termination of Executive's employment. Nothing herein shall prohibit
Executive from being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation.

(b)During the Noncompete Period, Executive shall not directly or indirectly
through another entity (i) hire any person who was an employee of the Company or
any Subsidiary at any time during the three-month period prior to the expiration
of the Employment Period or (ii) induce or attempt to induce any customer,
supplier, licensee, licensor, franchisee or other business relation of the
Company or any Subsidiary to cease doing business with the Company or such
Subsidiary, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
Subsidiary (including, without limitation, making any negative statements or
communications about the Company or its Subsidiaries) which interference causes
material monetary damage to the Company or its Subsidiaries.


        8.    Enforcement.    If, at the time of enforcement of paragraph 5, 6,
7 or 8 of this Agreement, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area. Because
Executive's services are unique and because Executive has access to Confidential
Information and Work Product, the parties hereto agree that money damages would
not be an adequate remedy for any breach of this Agreement. Therefore, in the
event of a breach or threatened breach of this Agreement, the Company or its
successors or assigns may, in addition to all other rights and remedies existing
in their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security). In addition, in the event of an alleged breach or violation by
Executive of paragraph 7, the Noncompete Period shall be tolled until such
breach or violation has been duly cured. Executive agrees that the restrictions
contained in paragraph 7 are reasonable.

        9.    Other Businesses.    As long as Executive is employed by the
Company or any of its Subsidiaries, Executive agrees that he will not, except
with the express written consent of the Board, become engaged in, or render
services for, any business other than the business of the Company, any of its
Subsidiaries or any corporation or partnership in which the Company or any of
its Subsidiaries have an equity interest; provided, that Executive may devote a
de minimis portion of his time to engaging in, or rendering services for, any
such business if such activities do not in any material way interfere with the
performance by Executive of his obligations hereunder and such activities do not
in any way materially and adversely affect the Company. Executive shall notify
the Company prior to engaging in any such activities. Nothing contained in this
paragraph 9 shall limit the provisions of paragraph 7 above.

        10.    Executive's Representations.    Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) Executive is
not a party

4

--------------------------------------------------------------------------------




to or bound by any employment agreement, noncompete agreement or confidentiality
agreement with any other person or entity and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that he fully understands the terms
and conditions contained herein.

        11.    Survival.    Paragraphs 5, 6, 7 and 8 and paragraphs 11 through
19 shall survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

        12.    Notices.    Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed by first class mail,
return receipt requested, to the recipient at the address below indicated:

Notices to Executive:

John R. Murray
3575 West Maynard Court
Riverton, UT 84065

Notices to the Company:

1-800 CONTACTS, INC.
66 E. Wadsworth Park Drive, 3rd Floor
Draper, Utah 84020
Attn: Board of Directors
Fax: 1-801-924-9909

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.

        13.    Severability.    Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

        14.    Complete Agreement.    This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

        15.    No Strict Construction.    The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

        16.    Counterparts.    This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

        17.    Successors and Assigns.    This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
his rights or delegate his obligations hereunder without the prior written
consent of the Company.

5

--------------------------------------------------------------------------------




        18.    Choice of Law.    All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of Utah, without giving effect to any choice of law
or conflict of law rules or provisions (whether of the State of Utah or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Utah.

        19.    Amendment and Waiver.    The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

    1-800 CONTACTS, INC.
 
 
By:


--------------------------------------------------------------------------------

      Name: Brian Bethers       Its: President & CFO
 
 
 


--------------------------------------------------------------------------------

John R. Murray

6

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT
